***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            RAUL IVAN DIAZ v. COMMISSIONER
                    OF CORRECTION
                       (AC 44504)
                           Moll, Cradle and Clark, Js.

                                     Syllabus

The petitioner, who had been convicted of murder and several other crimes
     in connection with a shooting incident, appealed to this court from the
     judgment of the habeas court dismissing in part and denying in part his
     fourth petition for a writ of habeas corpus. The petitioner had reasserted
     claims he made in his prior unsuccessful habeas petitions, alleging that
     the trial court violated his right to due process by failing to instruct the
     jury that its verdict must be unanimous and that his trial counsel, F,
     and two of his prior habeas counsel, V and G, rendered ineffective
     assistance. The court in the present case denied the petitioner’s claims
     against F and V and rejected the petitioner’s claim that G rendered
     ineffective assistance in failing to file a petition for certification to appeal
     from the second habeas court’s judgment because, as a special public
     defender, she had no legal obligation to file an appeal on his behalf.
     The court dismissed the petitioner’s remaining ineffectiveness claims
     against G on the ground that they were not ripe for adjudication and,
     thus, not justiciable. The court reasoned that the petitioner could not
     demonstrate that he was prejudiced until he had been denied permission
     to untimely file certain posttrial pleadings, including a late petition for
     certification to appeal. After the close of evidence in the present habeas
     action, the petitioner filed with the second habeas court a motion for
     permission to file a late petition for certification to appeal from its
     judgment, which had not been adjudicated at the time the habeas court
     in the present case rendered judgment. The petitioner thereafter filed
     a motion to open the judgment in the present habeas case to consider
     the second habeas court’s denial of his motion for permission to file a
     late petition for certification to appeal. The court denied the motion to
     open, reasoning that no legal authority existed requiring a court to take
     judicial notice of pleadings and decisions after the close of evidence.
     Held:
1. The habeas court did not abuse its discretion in denying the petitioner
     certification to appeal as to his claim that his right to due process was
     violated when the trial court failed to instruct the jury that its verdict
     must be unanimous: the habeas court correctly concluded that the trial
     court properly denied the petitioner’s request for a specific unanimity
     charge and his motion for a new trial, which was based on similar
     grounds, as the jury was instructed that its verdict on each count of
     the state’s information must be unanimous, and the petitioner expressly
     conceded that the court’s instructions did not sanction a nonunanimous
     verdict; moreover, contrary to the petitioner’s assertion, the lack of a
     specific unanimity charge did not permit each juror to reach separate
     and distinct conclusions under different theories of liability premised on
     different evidence; furthermore, this court could not ignore the Supreme
     Court’s determination in State v. Famiglietti (219 Conn. 605) that the
     petitioner was obligated to demonstrate that the jury instructions
     expressly sanctioned a nonunanimous verdict and that the absence of
     that threshold requirement ended review of his claim that he was
     deprived of his constitutional right to a unanimous verdict.
2. The habeas court did not abuse its discretion in denying the petitioner
     certification to appeal as to his ineffective assistance claims against F
     and V and correctly dismissed certain of his ineffective assistance claims
     against G for lack of justiciability:
    a. This court could not conclude that the habeas court erred in finding
    that F made a valid strategic decision not to obtain copies of the tran-
    scripts from the separate criminal trial of R and S, who were present at
    the time of the shooting, or that F’s cross-examination of the state’s
    witnesses was hindered by that decision; moreover, there was no merit
    to the petitioner’s claim that F’s failure to obtain the transcripts rendered
    him unable to make informed decisions as to which witnesses to call
  and how to cross-examine the state’s witnesses, as F had attended the
  trial of R and S and observed the witnesses testify, the petitioner con-
  ceded to this court that F had pointed out inconsistencies in the wit-
  nesses’ testimony, and F’s concern that the transcripts could be used
  against the petitioner was not unfounded; furthermore, this court con-
  cluded that the habeas court did not err in finding that F did not render
  ineffective assistance by failing to obtain the transcripts from the trial
  of R and S, the petitioner could not prevail on his claim that V rendered
  ineffective assistance by failing to submit those transcripts to the court
  in the petitioner’s first habeas trial and to assert that F’s failure to do
  so at the criminal trial greatly inhibited F’s ability to impeach the credibil-
  ity of the state’s witnesses.
  b. The petitioner could not prevail on his claim that the habeas court
  erred in dismissing as nonjusticiable his ineffective assistance of counsel
  claim against G, which was based on the court’s determination that the
  claim was not ripe for adjudication because he failed to file a petition
  for certification to appeal from the second habeas court’s judgment:
  because the petitioner did not file a motion for permission to file a
  late petition for certification to appeal from the second habeas court’s
  judgment until after the close of evidence in the present case, his right
  to seek appellate review of that judgment had not been foreclosed and,
  thus, he could not demonstrate that he suffered any prejudice; moreover,
  the petitioner could not demonstrate that the court’s denial of his motion
  to open the judgment in the present case reflected an abuse of discretion,
  as he could have sought permission from the second habeas court to
  file a late petition for certification to appeal at any time since that court’s
  2006 judgment and, thus, could have presented to the court in the present
  case evidence that he sought to present had his motion to open the
  judgment been granted.
         Argued February 3—officially released August 2, 2022

                            Procedural History

   Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Chaplin, J.; thereafter,
the petition was withdrawn in part; judgment dismissing
the petition in part and denying the petition in part;
subsequently, the court denied the petitioner’s motion
to open the judgment, and granted in part and denied
in part the petition for certification to appeal, and the
petitioner appealed to this court. Affirmed in part;
appeal dismissed in part.
  James E. Mortimer, assigned counsel, for the appel-
lant (petitioner).
  James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Joseph T. Corradino,
former state’s attorney, C. Robert Satti, Jr., supervisory
assistant state’s attorney, and Emily Dewey Trudeau,
assistant state’s attorney, for the appellee (respondent).
                           Opinion

   CRADLE, J. The petitioner, Raul Ivan Diaz, appeals
from the judgment of the habeas court dismissing in
part and denying in part his fourth petition for a writ
of habeas corpus.1 On appeal, the petitioner claims that
the habeas court erred in rejecting his claims that (1)
his right to due process was violated when the court
in his underlying criminal trial failed to instruct the jury
on the requirement of unanimity in its verdict, and (2)
he was denied effective assistance by his trial counsel,
his first habeas counsel and his second habeas counsel.
We affirm the judgment of the habeas court as to the
petitioner’s claims as to his second habeas counsel. We
dismiss the appeal as to the petitioner’s remaining
claims.
   Our Supreme Court set forth the following facts in
its decision affirming the judgment of conviction on the
petitioner’s direct appeal. ‘‘On the evening of June 26,
1991, Hector Gonzalez (Gonzalez) and his wife, Valerie
Falcon, drove to Seaside Park in Bridgeport with their
two year old son, Hector Gonzalez, Jr., and Falcon’s
eight year old son, William Guisti, Jr. While at the park,
they met Fitzgerald Guisti (Guisti), an uncle of William
Guisti, Jr. Guisti informed Gonzalez and Falcon that he
was planning to drive to the east side of Bridgeport to
purchase some marijuana. Gonzalez and Falcon agreed
to follow Guisti in their vehicle, a Ford Bronco. The
two vehicles then left the park. Gonzalez, accompanied
by Falcon in the front seat and the two children in the
back seat, drove the Bronco, while Guisti drove alone
in his car.
  ‘‘Guisti, followed by Gonzalez and his three passen-
gers in the Bronco, proceeded to the corner of Hallett
and Jane Streets where several men, including Gerald
Torres, Sammy Segarra, Juan Rivera, a man identified
only as ‘Edgar’ and the defendant, were congregated.
Guisti pulled his car over to the side of the road to
inquire whether any of the men had marijuana for sale.
Gonzalez drove the Bronco past Guisti’s vehicle and
continued down Jane Street toward Helen Street.
  ‘‘Torres, in response to Guisti’s inquiry, stated that
he had some marijuana and told Guisti to get out of
his car. As Guisti was exiting his automobile, he heard
Torres yell, ‘that’s the truck, let’s do the truck,’ an appar-
ent reference to the Bronco, which had just passed by
and was proceeding down Jane Street toward Helen
Street. Meanwhile, Gonzalez had turned the Bronco
around on Helen Street and was traveling back toward
Jane Street in the direction of Guisti’s vehicle. Torres,
Segarra, Rivera, Edgar and the defendant hurriedly
retrieved guns from a nearby automobile and hid behind
several cars parked on the street to await Gonzalez’
return.
  ‘‘As Gonzalez approached and passed the parked cars
behind which they were hiding, the men ran out into the
street and began shooting at the Bronco. One member
of the group was armed with an Uzi-type machine gun
and the others were carrying handguns. Guisti yelled
to the group that there was a child in the Bronco, to
which Torres replied, ‘Fuck it, keep on,’ and the shoot-
ing continued. The men fired about thirty-five to forty
shots at the Bronco . . . approximately ten of which
actually struck the vehicle. Three of the bullets passed
through the passenger compartment of the Bronco and
exited through the front windshield. William Guisti, Jr.,
was fatally injured when a 9 millimeter bullet passed
through his heart, lung and liver.’’ (Footnotes omitted.)
State v. Diaz, 237 Conn. 518, 521–23, 679 A.2d 902
(1996).
   Following a jury trial, the petitioner was convicted
of murder in violation of General Statutes § 53a-54a (a),
conspiracy to commit murder in violation of General
Statutes §§ 53a-48 and 53a-54a (a), two counts of
attempt to commit murder in violation of General Stat-
utes §§ 53a-49 and 53a-54a (a), and carrying a pistol
without a permit in violation of General Statutes § 29-
35 (a), and he received a total effective sentence of 105
years of incarceration. His conviction was affirmed on
direct appeal. Id., 520–21 and n.6.
   In February, 1997, the petitioner filed his first habeas
corpus action, in which he alleged that his trial counsel,
Michael Fitzpatrick, and his appellate counsel, Kent
Drager, rendered ineffective assistance. Attorney
Joseph Visone represented the petitioner in that action.
The habeas court rendered judgment dismissing the
petition, and this court dismissed the petitioner’s appeal
from that judgment. See Diaz v. Commissioner of Cor-
rection, 92 Conn. App. 533, 886 A.2d 460 (2005), cert.
denied, 277 Conn. 905, 894 A.2d 986 (2006).
   In February, 2004, the petitioner filed a second habeas
action, in which he challenged his criminal conviction
on the grounds that his constitutional right to a unani-
mous verdict was violated and that the trial court
improperly refused to poll the jury. Attorney Genevieve
P. Salvatore represented the petitioner in that habeas
action. The petitioner and the respondent, the Commis-
sioner of Correction, filed motions for summary judg-
ment as to whether an amendment to the rule of practice
pertaining to jury polling applied retroactively to the
petitioner’s case. See Practice Book § 42-31. The habeas
court concluded that it did not and rendered judgment
dismissing the petition. See Diaz v. Warden, Superior
Court, judicial district of Tolland, Docket No. CV-04-
0004379 (October 18, 2006). The petitioner took no
appeal from the judgment of the second habeas court.
  In May, 2007, the petitioner filed a third habeas action,
and Attorney Cheryl Juniewic was appointed to repre-
sent him. In that action, the petitioner reiterated his
claim that he was deprived of his constitutional right
to a unanimous verdict and again attacked the adequacy
of the representation provided by Fitzpatrick, Drager,
Visone and Salvatore. Approximately one week prior
to trial, however, the petitioner withdrew his petition.
   On February 4, 2011, the petitioner filed this action,
his fourth habeas petition. In his amended petition, the
petitioner repeats his claims of ineffective assistance
by Fitzpatrick, Visone and Salvatore.2 He also reasserts
his claim that his right to due process was violated
when the court in his underlying criminal trial failed to
instruct the jury on the requirement of unanimity for
its verdict. On March 20, 2013, the respondent filed
his return, admitting in part and denying in part the
allegations set forth in the amended petition. On May
30, 2013, the matter was tried to the habeas court, Sfer-
razza, J. On August 14, 2013, the habeas court, sua
sponte, dismissed the entire petition on the ground that
the court was deprived of subject matter jurisdiction
because the petition consisted of claims that had been
deliberately bypassed as a result of the petitioner’s with-
drawal of his third habeas petition. This court reversed
the judgment of dismissal and remanded the case to
the habeas court for further proceedings. See Diaz v.
Commissioner of Correction, 157 Conn. App. 701, 702–
703, 117 A.3d 1003 (2015), appeal dismissed, 326 Conn.
419, 165 A.3d 147 (2017).
   On October 28, 2019, the petitioner’s claims were
again tried to the habeas court, Chaplin, J.3 The habeas
court filed a memorandum of decision on September
4, 2020, dismissing the petitioner’s claims of ineffective
assistance as to Salvatore and denying the remainder
of his claims. On September 10, 2020, the petitioner
filed a motion to open the judgment with respect to his
claims regarding Salvatore. The habeas court denied
that motion. The habeas court thereafter granted certifi-
cation to appeal as to its dismissal of the petitioner’s
claims of ineffective assistance as to Salvatore and
denied certification to appeal as to the petitioner’s
remaining claims. This appeal followed. Additional facts
will be set forth as necessary.
   Our analysis of the petitioner’s claims on appeal is
guided by the following principles. General Statutes
§ 52-470 (g) provides: ‘‘No appeal from the judgment
rendered in a habeas corpus proceeding brought by or
on behalf of a person who has been convicted of a
crime in order to obtain such person’s release may be
taken unless the appellant, within ten days after the
case is decided, petitions the judge before whom the
case was tried or, if such judge is unavailable, a judge
of the Superior Court designated by the Chief Court
Administrator, to certify that a question is involved in
the decision which ought to be reviewed by the court
having jurisdiction and the judge so certifies.’’
  ‘‘Our Supreme Court has explained that one of the
goals of this statute is to limit the number of appeals
filed in criminal cases and to hasten the conclusion of
the criminal justice process. . . . Additionally, § 52-
470 [g] acts as a limitation on the scope of review, and
not the jurisdiction, of the appellate tribunal. . . .
   ‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the dismissal of his petition for habeas corpus
only by satisfying the two-pronged test enunciated by
our Supreme Court in Simms v. Warden, 229 Conn.
178, 640 A.2d 601 (1994), and adopted in Simms v.
Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994). First,
he must demonstrate that the denial of his petition for
certification constituted an abuse of discretion. . . .
Second, if the petitioner can show an abuse of discre-
tion, he must then prove that the decision of the habeas
court should be reversed on its merits. . . .
   ‘‘To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further.’’ (Citations
omitted; internal quotation marks omitted.) Foote v.
Commissioner of Correction, 151 Conn. App. 559, 564–
65, 96 A.3d 587, cert. denied, 314 Conn. 929, 102 A.3d
709 (2014), and cert. dismissed, 314 Conn. 929, 206 A.3d
764 (2014). ‘‘In determining whether the habeas court
abused its discretion in denying the petitioner’s request
for certification, we necessarily must consider the mer-
its of the petitioner’s underlying claims to determine
whether the habeas court reasonably determined that
the petitioner’s appeal was frivolous.’’ (Internal quota-
tion marks omitted.) Tutson v. Commissioner of Cor-
rection, 144 Conn. App. 203, 215, 72 A.3d 1162, cert.
denied, 310 Conn. 928, 78 A.3d 145 (2013).
  As noted, the habeas court granted in part and denied
in part the petitioner’s petition for certification to
appeal. We address each of his claims on appeal with
the foregoing principles in mind.
                             I
   The petitioner first claims that the habeas court erred
in rejecting his claim that his right to due process was
violated when the court in his underlying criminal trial
failed to instruct the jury that it was required to unani-
mously agree on the factual basis for its verdicts, or to
grant his motion for a new trial wherein he argued,
inter alia, that the court should have given such an
instruction. The petitioner also argues that the habeas
court abused its discretion in denying his petition for
certification to appeal from the habeas court’s denial
of this claim. We are not persuaded.
  At the petitioner’s criminal trial, the court instructed
the jury, inter alia, that ‘‘whatever your verdicts may
be, they must be unanimous as to each count, which
you are to consider separately and independently of
each other.’’ Fitzpatrick took exception to the court’s
failure to instruct the jurors ‘‘that they must be unani-
mous as to whether the murder was committed via
the doctrine of transferred intent or was the murder
committed via a direct theory of liability.’’ The peti-
tioner later filed a motion for a new trial asserting
similar grounds. He argued that, ‘‘without a specific
unanimity instruction, it is unclear whether . . . the
petitioner was [found] guilty under the direct theory of
liability, as opposed to the theory of transferred intent,
or on the coconspiratorial theory under the Pinkerton
doctrine.’’4 The court denied the petitioner’s motion.5
   At the habeas trial, the petitioner reiterated his argu-
ment that the criminal trial court erred in failing to
instruct the jury that it must be unanimous ‘‘as to
whether the petitioner was guilty under the direct the-
ory of liability, as opposed to the theory of transferred
intent, or under the Pinkerton doctrine.’’ The habeas
court rejected this argument, ruling that, pursuant to
State v. Famiglietti, 219 Conn. 605, 619–20, 595 A.2d
306 (1991), the petitioner was obligated to demonstrate
that the trial court’s instructions expressly sanctioned a
nonunanimous verdict, and that, because the petitioner
expressly conceded that the criminal trial court’s
instructions in this case did not do so, he was not
entitled to relief. The habeas court rejected the petition-
er’s claim that the criminal trial court erred in denying
his motion for a new trial for the same reason.
   It is well established that a specific unanimity charge
is not required in every case. ‘‘In State v. Famiglietti,
[supra] 219 Conn. 619–20, [our Supreme Court] set forth
a multipartite test to determine whether a trial court’s
omission of a specific unanimity charge warrants a new
trial. We first review the instruction that was given
to determine whether the trial court has sanctioned a
nonunanimous verdict. If such an instruction has not
been given, that ends the matter. Even if the instructions
at trial can be read to have sanctioned such a nonunani-
mous verdict, however, we will remand for a new trial
only if (1) there is a conceptual distinction between
the alternative acts with which the defendant has been
charged, and (2) the state has presented evidence to
support each alternative act with which the defendant
has been charged. . . .
   ‘‘This court is required to conclude, when reviewing
a court’s instruction to the jury, that [t]he absence of
language expressly sanctioning a nonunanimous verdict
means that the defendant has not met the first part of the
Famiglietti test.’’ (Citation omitted; internal quotation
marks omitted.) State v. Jessie L. C., 148 Conn. App.
216, 232, 84 A.3d 936, cert. denied, 311 Conn. 937, 88
A.3d 551 (2014). Our Supreme Court has referred to
that initial determination as to whether the trial court
‘‘expressly sanctioned’’ a nonunanimous verdict as a
‘‘threshold requirement’’ that must be met before con-
sidering the enumerated prongs of the Famiglietti test.
Id., 233 n.5; see also State v. Martinez, 278 Conn. 598,
610–11, 900 A.2d 485 (2006).
   In the present case, the petitioner concedes, as he
must, that the trial court’s instructions to the jury did
not expressly sanction a nonunanimous verdict. He nev-
ertheless argues that he was deprived of his constitu-
tional right to a unanimous verdict because the lack of
a specific unanimity charge ‘‘effectively permitted a jury
free-for-all in deliberations for each juror to reach sepa-
rate and distinct conclusions under different theories
of liability and premised upon different evidence
offered by the state at the [petitioner’s] trial.’’ In support
of his claim, the petitioner cites to State v. Martinez,
supra, 278 Conn. 598, in which our Supreme Court held
that the defendant was deprived of his constitutional
right to a unanimous jury verdict. See id., 601. Like the
petitioner in this case, the defendant in Martinez was
charged both under a theory of accessorial liability and
liability under the Pinkerton doctrine. In Martinez, the
trial court instructed the jury, inter alia: ‘‘It is not neces-
sary . . . that you unanimously agree whether the
defendant committed the crime of attempt to commit
murder either as the principal or as an accessory or as
a coconspirator. . . . You need not be unanimous as to
any one theory of liability.’’ (Emphasis omitted; internal
quotation marks omitted.) Id., 606. The Supreme Court
held that ‘‘[t]he trial court’s instructions in the present
case satisfy the threshold requirement under Famig-
lietti, namely, that the trial court included in its instruc-
tions language ‘expressly sanctioning’ a nonunanimous
verdict.’’ Id., 610–11. Having so concluded, the Supreme
Court then analyzed the defendant’s claim under the
two enumerated prongs of Famiglietti, ultimately hold-
ing that the defendant was deprived of his constitutional
right to a unanimous verdict. See id., 611–20.
   Martinez is readily distinguishable from this case in
that the trial court here did not sanction a nonunani-
mous verdict. The petitioner contends that that is a
‘‘distinction without a difference . . . .’’ We disagree.
The petitioner’s argument essentially asks this court to
ignore the threshold requirement set forth in Famig-
lietti. We are not permitted to do so.
   As noted, our Supreme Court has expressly held that
the absence of a jury instruction that sanctions a non-
unanimous verdict ends our review of a claim that a
defendant was deprived of his constitutional right to a
unanimous verdict. See State v. Famiglietti, supra, 219
Conn. 619. In this case, there was no language in the
court’s jury instructions sanctioning a nonunanimous
verdict. To the contrary, the court instructed the jury
that its verdict on each count must be unanimous.
‘‘[G]iven the court’s admonitions concerning unanimity,
we must presume that the jury, in the absence of a
fair indication to the contrary . . . followed the court’s
instruction as to the law.’’ (Internal quotation marks
omitted.) State v. Jessie L. C., supra, 148 Conn. App.
233. Accordingly, the habeas court properly concluded
that the petitioner’s right to a unanimous verdict was
not violated when the criminal trial court denied his
request for a specific unanimity instruction or denied
his motion for a new trial. Furthermore, because we
do not believe that this issue is debatable among jurists
of reason, we further conclude that the habeas court
did not abuse its discretion in denying the petition for
certification to appeal as to this claim.
                            II
   The petitioner also challenges the habeas court’s
rejection of his claims of ineffective assistance by Fitz-
patrick, Visone and Salvatore. We begin by setting forth
the well settled standard of review of claims of ineffec-
tive assistance of counsel. ‘‘When reviewing the deci-
sion of a habeas court, the facts found by the habeas
court may not be disturbed unless the findings were
clearly erroneous. . . . The issue, however, of
[w]hether the representation [that] a defendant
received at trial was constitutionally inadequate is a
mixed question of law and fact. Strickland v. Washing-
ton, [466 U.S. 668, 698, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984)]. As such, that question requires plenary review
by this court unfettered by the clearly erroneous stan-
dard. . . . Under the Strickland test, when a petitioner
alleges ineffective assistance of counsel, he must estab-
lish that (1) counsel’s representation fell below an
objective standard of reasonableness, and (2) counsel’s
deficient performance prejudiced the defense because
there was a reasonable probability that the outcome of
the proceedings would have been different had it not
been for the deficient performance. . . . Furthermore,
because a successful petitioner must satisfy both
prongs of the Strickland test, failure to satisfy either
prong is fatal to a habeas petition. . . .
   ‘‘To satisfy the first prong, that his counsel’s perfor-
mance was deficient, the petitioner must establish that
his counsel made errors so serious that [counsel] was
not functioning as the counsel guaranteed the [peti-
tioner] by the [s]ixth [a]mendment. . . . The petitioner
must thus show that counsel’s representation fell below
an objective standard of reasonableness considering all
of the circumstances. . . . [A] court must indulge a
strong presumption that counsel’s conduct falls within
the wide range of reasonable professional assistance;
that is, the [petitioner] must overcome the presumption
that, under the circumstances, the challenged action
might be considered sound trial strategy. [Id.] 689. Fur-
thermore, the right to counsel is not the right to perfect
counsel.’’ (Internal quotation marks omitted.) Quint v.
Commissioner of Correction, 211 Conn. App. 27, 32–33,
271 A.3d 681, cert. denied, 343 Conn. 922, 275 A.3d 211
(2022). With these principles in mind, we address the
petitioner’s claims of ineffective assistance of counsel
in turn.
                             A
   We begin with the petitioner’s claim that his criminal
trial counsel, Fitzpatrick, provided ineffective assis-
tance. The petitioner also claims that the habeas court
erred in denying certification to appeal as to his claims
against Fitzpatrick. We disagree.
   In his habeas petition, the petitioner alleged that Fitz-
patrick’s representation of him was deficient in that
Fitzpatrick failed to obtain a copy of the transcripts
from the trial of his coconspirators, Rivera and Segarra,
who were tried jointly and acquitted prior to the peti-
tioner’s trial. The petitioner argued that Fitzpatrick’s
failure to obtain the transcripts from that trial rendered
him unable to effectively cross-examine Guisti and Gon-
zalez. In rejecting this claim, the habeas court reasoned:
‘‘Fitzpatrick testified that he observed the historical
witnesses who testified at the Rivera and Segarra trial,
and he spoke to the attorneys representing Rivera and
Segarra after each day of trial that he did not observe.
[Fitzpatrick] testified that he made a strategic decision
not to obtain the transcripts. He explained that he did
not find the testimony of Gonzalez or Guisti helpful,
and, thus, he did not want to memorialize the testimony
by obtaining transcripts. In elaborating on inconsisten-
cies in Gonzalez’ and Guisti’s testimony, he noted that
he strategically chose only to point out material incon-
sistencies that did not conflict with the defense strategy.
When inconsistencies in the testimony of certain wit-
nesses were highlighted, he explained that he did not
find the portions of testimony to contain any meaningful
inconsistencies, nor did he find the testimony helpful
to the petitioner’s defense, and he concluded that he
was glad that he had not obtained the transcripts.
Exhibit 176 demonstrates that [Visone] expressed a simi-
lar opinion to [that of Fitzpatrick]: that the purported
inconsistencies were not helpful to the petitioner’s case.
   ‘‘Based upon the court’s observations at trial and
independent review of the exhibits, the court credits
[Fitzpatrick’s] testimony that he made a strategic deci-
sion not to obtain the transcripts from the Rivera and
Segarra trial and not to submit the transcripts at the
petitioner’s underlying criminal trial.’’
   The habeas court also rejected the petitioner’s claim
that Fitzpatrick failed to effectively impeach and to
attack the credibility of Guisti and Gonzalez because
he had not obtained the transcripts from the trial of
Rivera and Segarra. The habeas court explained: ‘‘Fitz-
patrick testified that he observed the testimony of his-
torical witnesses at the Rivera and Segarra trial. In his
posttrial brief, the petitioner concedes that [Fitzpatrick]
did highlight inconsistencies in each witness’ testimony
at the petitioner’s underlying criminal trial; however,
he alleges that the cross-examination was ineffective
due to a lack of obtaining the Rivera and Segarra tran-
scripts. The petitioner’s arguments amount to the peti-
tioner second-guessing [Fitzpatrick’s] representation
after conviction, and extending an invitation for this
court to examine [Fitzpatrick’s] defense after it ‘proved
unsuccessful, to conclude that a particular act or omis-
sion of counsel was unreasonable.’ . . . However, this
court declines the petitioner’s invitation. [Fitzpatrick’s]
testimony demonstrates that the transcripts were not
the only source by which [he] could have become aware
of the inconsistencies that the petitioner claims were
material and significant to his defense. [Fitzpatrick’s]
testimony also demonstrates that he made a tactical
decision not to obtain the Rivera and Segarra transcripts
because the balance of the testimony of Guisti and
Gonzalez [was] not helpful to the petitioner’s defense.
Furthermore, this allegation is merely a restatement of
the petitioner’s allegation [that Fitzpatrick was ineffec-
tive in failing to obtain the transcripts from the trial of
Rivera and Segarra]. Therefore, this court finds that the
petitioner failed to demonstrate that [Fitzpatrick] failed
to effectively impeach and attack the credibility of
Guisti and Gonzalez. Therefore, this court also finds that
the petitioner failed to demonstrate that such failure
resulted from his failure to obtain the Rivera and
Segarra trial transcripts.’’ (Citation omitted.)
  On the basis of the foregoing, the habeas court con-
cluded that the petitioner failed to demonstrate that
Fitzpatrick rendered ineffective assistance of counsel
by failing to obtain the transcripts from the trial of
Rivera and Segarra or by failing to effectively impeach
and attack the credibility of Guisti and Gonzalez as a
result of his failure to obtain those transcripts.
  On appeal, the petitioner argues that the habeas court
erred in reaching these conclusions. We disagree.
   ‘‘[J]udicial scrutiny of counsel’s performance must be
highly deferential. . . . A fair assessment of attorney
performance requires that every effort be made to elimi-
nate the distorting effects of hindsight, to reconstruct
the circumstances of counsel’s challenged conduct, and
to evaluate the conduct from counsel’s perspective at
the time. Because of the difficulties inherent in making
the evaluation, a court must indulge a strong presump-
tion that counsel’s conduct falls within the wide range
of reasonable professional assistance; that is, the [peti-
tioner] must overcome the presumption that, under the
circumstances, the challenged action might be consid-
ered sound trial strategy. . . . In reconstructing the
circumstances, a reviewing court is required not simply
to give [counsel] the benefit of the doubt . . . but to
affirmatively entertain the range of possible reasons
. . . counsel may have had for proceeding as [he] did
. . . .’’ (Internal quotation marks omitted.) Tatum v.
Commissioner of Correction, 211 Conn. App. 42, 73,
272 A.3d 218, cert. granted, 343 Conn. 932, 272 A.3d
218 (2022). ‘‘[S]trategic choices made after thorough
investigation of law and facts relevant to plausible
options are virtually unchallengeable . . . . [T]here
are countless ways to provide effective assistance in
any given case. Even the best criminal defense attorneys
would not defend a particular client in the same way.’’
(Citation omitted; internal quotation marks omitted.)
Id., 73–74.
  This court has explained that ‘‘[t]here may be cases
where it is not necessary to read the entire transcript
of the trial of the codefendant. . . . Therefore, defense
counsel’s failure to order and review the transcript of
the codefendant’s trial is not per se deficient perfor-
mance. The scope of counsel’s obligation to investigate
must be addressed on a case-by-case basis, and we do
not intend to suggest a blanket rule for all occasions.’’
Taft v. Commissioner of Correction, 159 Conn. App.
537, 552–53 n.11, 124 A.3d 1, cert. denied, 320 Conn.
910, 128 A.3d 954 (2015).
   The petitioner argues that the habeas court erred in
rejecting his claim that Fitzpatrick ‘‘had an affirmative
obligation to review the prior testimony of the primary
witnesses in the Rivera and Segarra matter to ascertain
viable areas of impeachment and make an informed
decision as to what witnesses to call in support of his
own case-in-chief.’’ In so arguing, the petitioner ignores
the undisputed fact that Fitzpatrick personally attended
the trial of Rivera and Segarra and paid particular atten-
tion to the historical witnesses who would be pertinent
to the petitioner’s case. Therefore, the petitioner’s con-
tention that Fitzpatrick was unable to make an informed
decision as to which witnesses to call in defending
the petitioner and how to cross-examine the state’s
witnesses is without merit.
   The petitioner also fails to acknowledge that the testi-
mony of Gonzalez and Guisti at the trial of Rivera and
Segarra was not entirely helpful to him and, in fact,
was potentially harmful to his defense. For instance,
although Gonzalez testified at the petitioner’s trial that
he was not able to see whether the petitioner had a
gun on the night in question, he testified at the trial of
Rivera and Segarra that he saw the petitioner with a gun
in his hand. Accordingly, not only was it unnecessary
for Fitzpatrick to obtain the transcripts from the trial
of Rivera and Segarra, but Fitzpatrick’s concern that
those transcripts could be used against the petitioner
was not unfounded.
   Moreover, in his brief to this court, the petitioner
concedes that Fitzpatrick ‘‘did point out some of the
inconsistencies in [the] testimony [of Guisti and Gonza-
lez], [but] he was unable to effectively attack their credi-
bility based upon the transcripts from the [trial of]
Rivera and Segarra . . . .’’ Again, Fitzpatrick attended
the trial of Rivera and Segarra and observed the wit-
nesses testify in person. As we have noted, there is
more than one way to provide effective assistance in
defending a client, and an attorney is not necessarily
required to obtain the transcripts from the criminal
trial in order to competently represent that client. See
Tatum v. Commissioner of Correction, supra, 211
Conn. App. 73–74; Taft v. Commissioner of Correction,
supra, 159 Conn. App. 552–53 n.11. On the basis of the
record before us, we cannot conclude that the habeas
court erred in finding that Fitzpatrick made a valid
strategic decision in choosing not to obtain the tran-
scripts from the trial of Rivera and Segarra or that
Fitzpatrick’s cross-examination of the state’s witnesses
was hindered by his failure to obtain those transcripts
when he had personally observed the testimony of those
witnesses.7 Because we do not believe that this issue
deserves encouragement to proceed further, we con-
clude that the habeas court did not abuse its discretion
in denying the petition for certification to appeal with
respect to his claims as to Fitzpatrick.
                            B
   The petitioner also claims that the habeas court erred
in rejecting his claim that Visone rendered ineffective
assistance when he represented him in his first habeas
action. He also contends that the habeas court abused
its discretion in denying his petition for certification to
appeal to this court. We disagree.
   ‘‘Our Supreme Court, in Lozada v. Warden, 223 Conn.
834, 843, 613 A.2d 818 (1992), established that habeas
corpus is an appropriate remedy for the ineffective
assistance of appointed habeas counsel, authorizing
what is commonly known as a habeas on a habeas,
namely, a second petition for a writ of habeas corpus
. . . challenging the performance of counsel in litigat-
ing an initial petition for a writ of habeas corpus . . .
[that] had claimed ineffective assistance of counsel at
the petitioner’s underlying criminal trial or on direct
appeal. . . . Nevertheless, the court in Lozada also
emphasized that a petitioner asserting a habeas on a
habeas faces the herculean task . . . of proving in
accordance with Strickland [v. Washington, supra, 466
U.S. 687], both (1) that his appointed habeas counsel
was ineffective, and (2) that his trial counsel was inef-
fective. . . . Any new habeas trial would go to the heart
of the underlying conviction to no lesser extent than if
it were a challenge predicated on ineffective assistance
of trial or appellate counsel. The second habeas petition
is inextricably interwoven with the merits of the original
judgment by challenging the very fabric of the convic-
tion that led to the confinement. . . .
   ‘‘Simply put, a petitioner cannot succeed as a matter
of law—and, thus, cannot show good cause to proceed
to trial—on a claim that his habeas counsel was ineffec-
tive by failing to raise a claim against trial counsel or
prior habeas counsel in a prior habeas action unless
the petitioner ultimately will be able to demonstrate
that the claim against trial or prior habeas counsel
would have had a reasonable probability of success if
raised.’’ (Citations omitted; internal quotation marks
omitted.) Lebron v. Commissioner of Correction, 178
Conn. App. 299, 319–20, 175 A.3d 46 (2017), cert. denied,
328 Conn. 913, 179 A.3d 779 (2018).
   Like his claims concerning Fitzpatrick, the petition-
er’s claim as to Visone is also related to the transcripts
from the trial of Rivera and Segarra. The petitioner
claimed in this fourth habeas action, and reiterates in
this appeal, that Visone rendered ineffective assistance
when he failed to submit the transcripts to the court
during the first habeas trial and to assert the claim that
‘‘Fitzpatrick’s failure to procure and utilize the tran-
scripts greatly inhibited his ability to effectively
impeach the credibility of the state’s witnesses [and]
prejudiced the petitioner during his criminal trial [and
that] such failure of prior habeas counsel to effectively
obtain and raise a claim related to trial counsel’s failure
also caused the petitioner prejudice at the respective
habeas proceedings.’’ Because we have concluded that
the habeas court did not err in finding that Fitzpatrick
did not render ineffective assistance in failing to obtain
the transcripts, the petitioner cannot prevail on his
claim that the habeas court erred in finding that Visone
did not provide ineffective assistance in failing to pur-
sue his claims as to Fitzpatrick. We further conclude
that the habeas court did not abuse its discretion in
denying the petitioner certification to appeal with
respect to his ineffective assistance claims as to Visone.
                            C
   The petitioner finally claims that the habeas court
erred in rejecting his claim that Salvatore rendered inef-
fective assistance when she represented him in his sec-
ond habeas action. Specifically, the petitioner argues
that the habeas court erred when it dismissed his claim
that Salvatore rendered ineffective assistance when she
failed to file a petition for certification to appeal from
the judgment of the second habeas court on the ground
that the petitioner’s claim against Salvatore was not
justiciable. The petitioner also contends that the habeas
court erred in denying his motion to open the judgment
to consider events that occurred following the habeas
court’s dismissal of this claim.8 We are not persuaded.
  With respect to his claim that Salvatore rendered
ineffective assistance, the habeas court set forth the
following relevant facts and procedural history: ‘‘Salva-
tore . . . filed a motion for summary judgment in
which she argued that the then newly mandatory jury
polling rule should have been applied retroactively. Sub-
sequently, the respondent filed a motion for summary
judgment. Thereafter, the habeas trial court, Fuger, J.,
denied [Salvatore’s] motion for summary judgment,
granted the respondent’s motion for summary judgment
and dismissed the petitioner’s second habeas petition.
   ‘‘Regarding the petitioner’s claim that [Salvatore]
failed to file an appeal [from the dismissal of his second
habeas petition], the court finds that [Salvatore] had
no legal obligation to file an appeal on the petitioner’s
behalf. [Salvatore] testified that her representation of
the petitioner as a special public defender was limited to
habeas trial court matters and did not include appellate
matters. The court finds that [Salvatore’s] representa-
tion of the petitioner as his habeas trial counsel did not
include filing an appeal on his behalf. Therefore, the
petitioner cannot meet his burden of demonstrating
that [Salvatore’s] failure to file an appeal on his behalf
constituted ineffective assistance of counsel.
   ‘‘In support of his claims, the petitioner testified . . .
that, after the motion for summary judgment was filed
. . . he did not have further communication with [Sal-
vatore]. The petitioner testified that she did not notify
him of the court’s denial of the motion for summary
judgment, the [court’s] granting [of] the respondent’s
motion for summary judgment or the court’s dismissal
of his habeas petition. He further testified that she did
not discuss with him the petition for certification to
appeal, the application for waiver [of] fees and costs on
appeal, or the motion for the appointment of appellate
counsel. Additionally, he testified that [Salvatore] did
not file a petition for certification to appeal, did not
file an application for a waiver of fees and costs on
appeal, and did not file a motion for the appointment
of appellate counsel. He testified that he learned of the
dismissal of his habeas petition in December, 2006, or
January, 2007, when he contacted the [courthouse]
clerk’s office. The petitioner testified that, in his first
[habeas] trial, his petition for certification to appeal
was filed by the Office of the Chief Public Defender.
Finally, he testified that he would have appealed [from]
the [habeas] court’s decision had he had the opportu-
nity. On cross-examination, the petitioner testified that
he knew of his appellate rights and how to file appellate
paperwork since 1994 and he filed an application for
[a] waiver of costs and fees in 1994.
   ‘‘At the May, 2013 habeas trial, [Salvatore] testified
that she did not recall discussing the denial of the
motion for summary judgment with the petitioner, but it
was her practice to communicate the result of a judicial
action to the client, whether it occurred in person, by
telephone, or by letter. . . . She testified that she was
unable to complete a fee waiver for the petitioner
because he had to complete it for himself before filing
it. Additionally, she testified that the rules of practice
prohibit attorneys from filing a frivolous petition for
certification to appeal. In cases where she did not
believe a petition for certification to appeal had merit,
she left it to the client to file the petition for certification
to appeal.
   ‘‘On June 1, 2020, this court issued an order requesting
the parties to submit supplemental briefing addressing
whether the ineffective assistance of counsel claims as
to [Salvatore] were justiciable despite the [petitioner’s]
never filing a motion for appointment of appellate coun-
sel, a motion for costs and fees on appeal and a petition
for certification to appeal, and the habeas [court’s]
never deciding whether the petition or motions should
be rejected as untimely filed. . . . In the petitioner’s
response to the court’s order, filed on July 10, 2020,
the petitioner indicated that a motion for permission
[to file] a late petition for certification to appeal was
filed in the petitioner’s prior habeas matter on June 22,
2020. This motion was not filed, however, prior to the
close of evidence in the present matter and, therefore,
will not be considered by this court in its analysis of
the claims at issue here.
   ‘‘It is undisputed that a motion for appointment of
appellate counsel, a motion for costs and fees on appeal
and a petition for certification to appeal were not filed
in the petitioner’s prior habeas matter. Until the motions
are filed by the petitioner and permission to file late is
denied by the court, the petitioner cannot demonstrate
that he has suffered any prejudice. See Tyson v. Com-
missioner of Correction, 155 Conn. App. 96, 107, 109
A.3d 510 (holding that, until motion for permission to
file late petition for certification is filed and denied,
petitioner cannot allege viable ineffective assistance of
counsel claim as to counsel’s prior failure to file petition
for certification to appeal), cert. denied, 315 Conn. 931,
110 A.3d 432 (2015); see also Janulawicz v. Commis-
sioner of Correction, 310 Conn. 265, 275, 77 A.3d 113
(2013) (finding petitioner’s ineffective assistance of
counsel claim for failure to file petition for certification
to appeal to Supreme Court was not ripe for adjudica-
tion because ‘petitioner’s claim [was] contingent on [the
Supreme Court’s] denial of his motion to file a late
petition for certification to appeal, an event that may
never occur, thereby obviating any need for a resolution
of the issues presented’). As a result, the petitioner’s
remaining ineffective assistance of counsel claims as
to [Salvatore’s] representation are not yet ripe for adju-
dication and must be dismissed.’’ (Citation omitted.)
   On September 10, 2020, the petitioner filed a motion
to open the judgment on the ground that, on August
13, 2020, the second habeas court had denied his request
for permission to file a late petition for certification to
appeal from the judgment of that court. The habeas
court denied the motion to open, reasoning: ‘‘After con-
sideration of the petitioner’s arguments for opening
the evidence to have this court consider pleadings and
rulings made after the close of evidence, the court has
found no legal authority that stands for the proposition
that a court is under an ongoing duty to monitor cases
of which the court has taken judicial notice for new
pleadings and decisions after the close of evidence. The
petitioner’s motion to open [the] evidence subsequent
to the [court’s] rendering a memorandum of decision
is hereby denied.’’
  On appeal, the petitioner challenges the habeas
court’s dismissal of his ineffective assistance claims as
to Salvatore on the ground that it was not justiciable
and the habeas court’s denial of his related motion to
open that judgment.
  We first address the petitioner’s claim that the habeas
court erred in dismissing his claim of ineffective assis-
tance on the ground that it was not justiciable because
the second habeas court had not yet denied his motion
for permission to file a late petition for certification to
appeal to this court. ‘‘[J]usticiability comprises several
related doctrines, namely, standing, ripeness, mootness
and the political question doctrine, that implicate a
court’s subject matter jurisdiction and its competency
to adjudicate a particular matter. . . . A case that is
nonjusticiable must be dismissed for lack of subject
matter jurisdiction. . . . [B]ecause an issue regarding
justiciability raises a question of law, our appellate
review [of a ripeness claim] is plenary. . . .
   ‘‘[T]he rationale behind the ripeness requirement is
to prevent the courts, through avoidance of premature
adjudication, from entangling themselves in abstract
disagreements . . . . Accordingly, in determining
whether a case is ripe, a trial court must be satisfied
that the case before [it] does not present a hypothetical
injury or a claim contingent upon some event that has
not and indeed may never transpire.’’ (Emphasis in orig-
inal; internal quotation marks omitted.) Francis v.
Board of Pardons & Paroles, 338 Conn. 347, 358–59,
258 A.3d 71 (2021).
   As noted, the habeas court relied on Janulawicz v.
Commissioner of Correction, supra, 310 Conn. 265, and
Tyson v. Commissioner of Correction, supra, 155 Conn.
App. 96, in concluding that the petitioner’s claims as to
Salvatore’s representation in his second habeas action
were not ripe for adjudication. Janulawicz involved a
claim that the petitioner was prejudiced by his trial
counsel’s failure to file a petition for certification to
appeal to the Supreme Court from a judgment of this
court. Our Supreme Court held that the petitioner’s
habeas petition ‘‘is not ripe for adjudication in view of
the fact that the petitioner’s injury is contingent on this
court’s denial of a motion to file a late petition for
certification, a motion that the petitioner has never
filed, because he will not suffer such an injury if this
court were to grant his request for permission to file
an untimely petition for certification to appeal.’’ Janu-
lawicz v. Commissioner of Correction, supra, 271–72.
The reasoning of Janulawicz was thereafter applied by
this court in Zillo v. Commissioner of Correction, 195
Conn. App. 71, 223 A.3d 818 (2019), cert. denied, 334
Conn. 924, 223 A.3d 379 (2020), wherein the petitioner,
like the petitioner in Janulawicz, alleged that his appel-
late counsel’s deficient performance prevented him
from filing a timely petition for certification to appeal
to our Supreme Court from this court’s affirmance of the
judgment of conviction. Citing Janulawicz, this court
held: ‘‘Notwithstanding that the petition for certification
would have been late, because the petitioner never
attempted to file a motion for permission to file a late
petition for certification, the habeas court lacked juris-
diction to decide this claim.’’ Id., 74 n.1.
   Although Janulawicz and Zillo involved petitions for
certification to appeal from this court to our Supreme
Court, the pertinent reasoning of Janulawicz and Zillo,
which is consistent with the fundamental principle of
ripeness that we do not prematurely address hypotheti-
cal injuries that may never materialize, also applies to
a claim that habeas counsel failed to file a petition for
certification to appeal to this court from a judgment of
the habeas court. As this court explained in Tyson, ‘‘[a]
petition for certification to appeal from the judgment
of the habeas court is filed in the habeas court. See
General Statutes § 52-470 (g). The petitioner’s failure
to comply with the ten day limitation period of § 52-
470 (g) does not necessarily deprive him of the right
to file an untimely appeal. The decision to grant or
deny a motion for permission to file late a petition for
certification to appeal is left to the sound discretion of
the habeas court. . . . In exercising that discretion, a
habeas court should take into account the reasons for
the delay. . . . A petitioner presenting a petition for a
writ of habeas corpus due to the ineffective assistance
of counsel must allege and prove both deficient perfor-
mance of counsel and resulting harm or prejudice. . . .
Until the petitioner files a motion for permission . . .
to file late a petition for certification to appeal with the
habeas court . . . and the [motion is] denied, the peti-
tioner has suffered no prejudice. Until [the] motion for
permission to file late is denied, the petitioner cannot
allege a viable petition for a writ of habeas corpus
on the ground of ineffective assistance of counsel [for
failure to file a petition for certification to appeal to
this court from the judgment of the habeas court].’’
(Citations omitted; footnote omitted; internal quotation
marks omitted.) Tyson v. Commissioner of Correction,
supra, 155 Conn. App. 106–107.
  In this case, the petitioner did not file a motion for
permission to file a late petition for certification to
appeal from the judgment of the second habeas court
until the habeas court in the present case ordered the
parties to brief the issue of justiciability, which
occurred after the close of evidence. That motion had
not been adjudicated when the habeas court issued its
decision in the present case, and the petitioner’s injury
was contingent on the second habeas court’s denial of
the motion. Because the motion had not yet been
denied, the petitioner’s right to seek appellate review
of the judgment of the second habeas court had not yet
been foreclosed. Accordingly, the habeas court properly
concluded that the petitioner’s claim of ineffective
assistance as to Salvatore was not justiciable and prop-
erly dismissed it.9
   The petitioner also claims that the habeas court erred
in denying his motion to open the judgment to consider
the denial by the second habeas court of his motion
for permission to file a late petition for certification to
appeal from the judgment of that court. ‘‘Habeas corpus
is a civil proceeding. . . . The principles that govern
motions to open or set aside a civil judgment are well
established. A motion to open and vacate a judgment
. . . is addressed to the [habeas] court’s discretion, and
the action of the [habeas] court will not be disturbed
on appeal unless it acted unreasonably and in clear
abuse of its discretion.’’ (Internal quotation marks omit-
ted.) Antonio A. v. Commissioner of Correction, 205
Conn. App. 46, 77, 256 A.3d 684, cert. denied, 339 Conn.
909, 261 A.3d 744 (2021). ‘‘One of the essential require-
ments for the granting of [a motion to open] is that the
evidence which the party seeks to offer could not have
been known and with reasonable diligence produced
at trial.’’ (Internal quotation marks omitted.) Id., 76.
   Here, at any time since the date of the 2006 judgment
of the second habeas court, the petitioner, either
through counsel or on his own,10 could have sought
permission to file a late petition for certification to
appeal from the judgment of the habeas court. Indeed,
the petitioner challenged Salvatore’s representation of
him in the third habeas action that he filed in 2007, but
he withdrew that petition prior to trial. If he had not
done so, or if he had sought permission to file a late
petition for certification to appeal from the judgment
of the second habeas court at any time during the period
of approximately fourteen years between the date of
that judgment and the trial in this habeas action, he
could have presented the habeas court in this action
with the evidence that he sought to present if the habeas
court granted his motion to open. On the basis of the
record before us, we conclude that the petitioner is
unable to demonstrate that the court’s ruling on the
motion to open reflects an abuse of discretion.
   The judgment of the habeas court is affirmed with
respect to the petitioner’s claims as to his second
habeas counsel; the appeal is dismissed as to the peti-
tioner’s remaining claims.
      In this opinion the other judges concurred.
  1
    The habeas court granted in part and denied in part the petitioner’s
petition for certification to appeal from the judgment of the habeas court.
We are mindful of our jurisprudence that, following the granting of a petition
for certification to appeal, ‘‘at least in the absence of demonstrable prejudice,
the legislature did not intend the terms of the habeas court’s grant of certifica-
tion to be a limitation on the specific issues subject to appellate review.’’
James L. v. Commissioner of Correction, 245 Conn. 132, 138, 712 A.2d 947
(1998). Thus, ‘‘once the habeas court, in its gatekeeping function, certified
that appellate review was warranted, any issue could be presented on appeal,
so long as the opposing party is not prejudiced.’’ Logan v. Commissioner
of Correction, 125 Conn. App. 744, 753 n.7, 9 A.3d 776 (2010), cert. denied,
300 Conn. 918, 13 A.3d 333 (2011). In James L., however, the court expressly
noted: ‘‘This case does not present a question of mixed certification, in
which a habeas court expressly grants permission to appeal with regard to
some, but not all, of the issues on which certification was requested.’’ James
L. v. Commissioner of Correction, supra, 138 n.7. It remains unsettled
whether a habeas petitioner is limited in the claims he or she may pursue
on appeal when a habeas court grants certification to appeal as to certain
specific claims and denies certification to appeal as to others. Because
neither party has challenged the propriety of the habeas court’s unusual
mixed certification order, we leave that issue for another day and simply
address each of the petitioner’s claims in turn.
   2
     He also alleged that Juniewic represented him ineffectively in his third
habeas action. He withdrew this claim prior to trial.
   3
     The petitioner and Fitzpatrick testified at the habeas trial. The parties
also submitted transcripts of the testimony of Visone and Salvatore from
the prior habeas trial before Judge Sferrazza.
   4
     See Pinkerton v. United States, 328 U.S. 640, 647–48, 66 S. Ct. 1180, 90
L. Ed. 1489 (1946). ‘‘Under the Pinkerton doctrine . . . a conspirator may
be held liable for criminal offenses committed by a coconspirator that are
within the scope of the conspiracy, are in furtherance of it, and are reason-
ably foreseeable as a necessary or natural consequence of the conspiracy.’’
(Internal quotation marks omitted.) State v. Apodaca, 303 Conn. 378, 393–94,
33 A.3d 224 (2012).
   5
     The petitioner did not challenge the denial of his motion for a new trial
in his direct appeal, but the respondent did not claim in the habeas court
that the claim was procedurally defaulted. Accordingly, we address the
claim on the merits.
   6
     Exhibit 17 is a transcript of Visone’s testimony from the first habeas
trial on May 30, 2013, before Judge Sferrazza. More specifically, Visone
opined that the transcripts at issue did not, in fact, demonstrate an inconsis-
tency in Gonzalez’ testimony. At the Rivera/Segarra trial, Gonzalez testified
that he observed four individuals with guns at the time of the incident at
issue. One of those individuals was the petitioner.
   7
     Because we conclude that Fitzpatrick’s representation of the petitioner
was not deficient, we do not reach the issue of whether the petitioner was
prejudiced by his assistance. See Anderson v. Commissioner of Correction,
201 Conn. App. 1, 13, 242 A.3d 107 (‘‘a reviewing court may look to the
performance prong or to the prejudice prong, and the petitioner’s failure
to prove either is fatal to a habeas petition’’ (internal quotation marks
omitted)), cert. denied, 335 Conn. 983, 242 A.3d 105 (2020).
   8
     As noted herein, the habeas court granted certification to appeal as to
the petitioner’s claims regarding Salvatore.
   9
     The petitioner argues that he was not required to prove prejudice
because, pursuant to Iovieno v. Commissioner of Correction, 242 Conn.
689, 699 A.2d 1003 (1997), prejudice is presumed when counsel fails to file
a petition for certification to appeal to this court from the judgment of the
habeas court. See id., 707. In Iovieno, the court held: ‘‘In the present case, as
in the case where a direct appeal has been foreclosed, there are exceptional
circumstances that require us to dispense with the prejudice analysis ordi-
narily required under Strickland. Here, the result of counsel’s failure to file
the petition for certification to appeal within the statutorily prescribed
limitation period was to deprive the petitioner of the opportunity to seek
appellate review of the dismissal of his first habeas petition.’’ Id., 706. Iovieno
is distinguishable from this case, as well as from Janulawicz, Zillo and
Tyson, because the petitioner in Iovieno had filed a late petition for certifica-
tion to appeal and that petition had been denied, rendering his claim ripe
for adjudication.
   10
      In light of the voluminous motions filed by the petitioner himself since
the date of his conviction, it cannot reasonably be argued that he was
unfamiliar with motion practice in the habeas court. As noted herein, the
petitioner testified that he knew of his appellate rights and how to file
appellate paperwork since 1994, and he filed an application for waiver of
costs and fees in 1994.